Diane Wood Associate General Counsel and Corporate Secretary Pinnacle West Capital Corporation P.O. Box 53999 Phoenix, Arizona 85072-3999 October 17, 2013 VIA EDGAR AND E-MAIL Ms. Mara L. Ransom Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Pinnacle West Capital Corporation Form 10-K for the Fiscal Year Ended December 31, 2012 Filed February 22, 2013 Definitive Proxy Statement on Schedule 14A Filed March 28, 2013 Response dated September 20, 2013 File No. 001-08962 Dear Ms. Ransom: Reference is made to the comment letter (the “Comment Letter”) dated October 8, 2013 from the staff of the Division of Corporation Finance of the Securities and Exchange Commission with respect to the above-captioned filings of Pinnacle West Capital Corporation (the “Company”).As we discussed on October 11, 2013, the Company will need additional time to respond to the Comment Letter and will submit its response by October 28, 2013. Very truly yours, /s/Diane Wood Diane Wood Associate General Counsel and Corporate Secretary
